UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB (Mark One) S ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-32875 ALLOY STEEL INTERNATIONAL, INC. (Name of small business issuer in its charter) Delaware 98-0233941 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 42 Mercantile Way P.O. Box 3087 Malaga D C 6945 Western Australia (Address of principal executive offices) Issuer’s telephone number:+61(8)9248 3188 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common stock, $0.01 par value Check whether the issuer is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. ¨ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes:S No:¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of the Form 10-KSB or any amendment to this Form 10-KSB S The issuer’s revenues for the fiscal year ended September 30, 2007 was $8,729,644. The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of November 30, 2007 was $11,017,500. As of November 30, 2007, the issuer had a total of 16,950,000 shares of common stock outstanding. Transitional Small Business Disclosure Format (check one): Yes ¨No S Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes: ¨No:
